

115 HR 3890 IH: Making Rural America Count Act
U.S. House of Representatives
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3890IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2017Mr. Valadao (for himself, Mr. Duffy, Mr. Smucker, and Mr. Blum) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo provide that determinations of eligibility and level of assistance for rural development
			 programs shall be made without regard to incarcerated prisoner
			 populations.
	
 1.Short titleThis Act may be cited as the Making Rural America Count Act. 2.Determinations of eligibility and level of assistance for rural development programs to be made without regard to incarcerated prisoner populationsFor the purposes of determining eligibility or level of assistance for Rural Development programs, the Secretary of Agriculture shall not include incarcerated prison populations.
		